MEMORANDUM**
Herbert Gilbert appeals pro se the district court’s order denying Gilbert leave to file a successive motion for relief from judgment and finding Gilbert a vexatious litigant in his qui tam action alleging that the Bay Area Rapid Transit District (“BART”) and others violated the False Claims Act by submitting to the federal government false information about BART’s ability to run trains more frequently without compromising safety. We have jurisdiction pursuant to 28 U.S.C. *489§ 1291. We review for abuse of discretion, De Long v. Hennessey, 912 F.2d 1144, 1146 (9th Cir.1990) (vexatious litigant order); Coastal Transfer Co. v. Toyota Motor Sales, U.S.A., 833 F.2d 208, 211 (9th Cir.1987) (Fed.R.Civ.P. 60(b)(2) motion), and we affirm.
The district court did not abuse its discretion by denying Gilbert leave to file a motion for relief from judgment because, regardless of the new evidence he sought to introduce, it was clear from the face of Gilbert’s complaint that he could not state a claim as he was not the original source of fraud allegations, and those allegations were based on prior public disclosures. See Coastal Transfer Co., 833 F.2d at 211; United States ex rel. Gilbert v. Bay Area Rapid Transit, No. 01-15962, 44 Fed.Appx. 270, 2002 WL 1891310 (9th Cir.2002) (unpublished memorandum disposition).
The district court did not abuse its discretion by requiring Gilbert to obtain prefiling review for any future motions or actions involving claims that were the subject of or related to claims in this action. See De Long, 912 F.2d at 1147-48.
Gilbert’s request for judicial notice is denied.
Gilbert’s motion for leave to file a supplemental brief is denied.
We have not considered any new issues raised by Gilbert in his reply brief. See Eberle v. City of Anaheim, 901 F.2d 814, 818 (9th Cir.1990).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.